


Exhibit 10.2


February 25, 2014


Sergio Garcia


Re: Amended and Restated Employee Offer Letter
Dear Sergio:
ZELTIQ Aesthetics, Inc. (the “Company”) is pleased to offer you this Amended and
Restated Employee Offer Letter (“Amended Offer Letter”). Subject to your
execution of this Amended Offer Letter as provided below, effective as of
February 25, 2014 (the “Effective Date”) this Amended Offer Letter amends,
restates and supersedes in its entirety your Employment Offer Letter Agreement
with the Company dated February 9, 2012, as previously amended on November 26,
2012 and April 29, 2013 (collectively, the “Prior Agreement”).
Recitals
Whereas, the Company and you wish to amend the Prior Agreement as of the
Effective Date to reflect the current terms of your employment and to reflect
the provision of additional severance benefits to you that may be triggered in
connection with a qualifying termination of your employment.
Now, Therefore, the Company and you, in consideration of the mutual promises set
forth herein, agree as follows:
1.Position; Duties; Location. You will continue to hold the position of Senior
Vice President, General Counsel and Corporate Secretary, reporting to me, Mark
Foley, President & CEO. You will perform duties customarily associated with your
position and such other duties as may be assigned by me or my designate. You
will be based at the Company’s offices in Pleasanton, CA. By signing this
Amended Offer Letter, you represent and warrant to the Company that you are
under no contractual commitments inconsistent with your obligations to the
Company.


2.Compensation.


(a)Base Salary. You will continue to be paid a salary at the annual rate of
$310,000.00, payable in semi-monthly installments or otherwise in accordance
with the Company’s standard payroll practices for salaried employees. This
salary may be subject to adjustment pursuant to the Company’s employee
compensation policies in effect from time to time.


(b)Equity Awards. All Company equity awards previously granted to you, including
but not limited to those equity awards, granted to you in connection with your
commencement of employment, shall continue in effect from and following the
Effective Date in accordance with their existing terms. You may be eligible to
receive additional grants of Company equity awards in the sole discretion and
subject to the approval of the Board.


(c)Bonus. You will continue to participate in the Company’s bonus plan. Your
bonus at 100% of target (i.e., at plan) shall be 45% of your base salary during
the year (“Target Bonus”). You must be an employee in good standing at the time
of the bonus payment in order to qualify.


3.Benefits. You shall be entitled to the Company’s employment benefits available
to all Company employees, as the same currently exist or may exist in the
future. You acknowledge that participation in Company benefit programs may
require payroll deductions and/or direct contributions by you.


4.Employment Terms. Your employment relationship with the Company will be
governed by the general employment policies and practices of the Company. You
will be required as a condition to your continued employment with the Company,
to continue to abide by the Company’s standard Confidential Information and
Invention Assignment Agreement, previously executed by you and attached hereto
as Exhibit A (the “Confidential Information and Invention Assignment
Agreement”). Your duties under the Confidential Information and Invention
Assignment Agreement shall survive termination of your employment with the
Company. By signing this Amended Offer Letter, you again acknowledge that a
remedy at law for any breach or threatened breach by you of the provisions of
the Confidential Information and Invention Assignment Agreement would be
inadequate, and you therefore agree that the Company shall be entitled to
injunctive relief in case of any such breach or threatened breach.




--------------------------------------------------------------------------------




5.At-Will Employment. Your employment with the Company will be “at-will,”
meaning that either you or the Company will be entitled to terminate your
employment at any time and for any or no reason, with or without cause. Although
your job duties, title, compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company.


6.Outside Activities. While you render services to the Company, you will not
engage in any other gainful employment, business or activity without the written
consent of the Company. While you render services to the Company, you also will
not assist any person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the Company.
During the term of your employment by the Company, except on behalf of the
Company, you shall not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by you to compete
directly with the Company, throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company; provided, however, that
anything above to the contrary notwithstanding, you may own, as a passive
investor, securities of any competitor corporation, so long as your direct
holdings in any one such corporation shall not in the aggregate constitute more
than 1% of the voting stock of such corporation.


7.Severance.


(a)Termination Without Cause Outside of Covered Period. If (i) at any time other
than during the Covered Period your employment is terminated by the Company
without Cause (and other than a result of your death or disability); and (ii)
not later than 60 days following your termination of employment you execute a
general release of claims (the “Release”) in favor of the Company in such form
provided by the Company, return such Release to the Company within the
applicable time period set forth therein, and permit such Release to become
effective in accordance with its terms; then, on the sixtieth (60th) day
following such termination of employment, you shall receive or commence to
receive, as the case may be:


(i)Continuation of your then-current base salary, less required deductions and
withholdings, for a period of nine (9) months after your employment termination
date, payable on the Company’s regular payroll dates;


(ii)Provided that the Company determines to pay bonuses for the year in which
your employment termination occurs, you shall receive a pro-rata portion of your
Target Bonus for that year, less required deductions and withholdings, based
upon the actual number of days that you provide services to the Company under
this Amended Offer Letter during that year, and which will be payable to you at
the same time that the Company pays bonuses to other Company employees for such
year as determined by the Company, but in no event later than the end of the
year that follows the year in which your employment terminates; and


(iii)The Company will pay your COBRA health insurance premiums sufficient to
maintain your then-current coverage for a period of nine (9) months following
termination of employment, provided that you timely elect COBRA, continue to be
eligible for COBRA during such time period, and do not become eligible for
health insurance benefits through another employer. You agree to promptly notify
the Company in writing if you become eligible for health insurance benefits
through another employer during the time you are receiving Severance Benefits.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing COBRA subsidy without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company shall instead provide you
with a taxable monthly payment equal to the monthly COBRA subsidy, which shall
be paid regardless of whether you elect COBRA coverage, shall commence in the
month following the month in which you incur a Separation from Service (as
defined in Section 8(c) below) and shall end on the earlier of the date you
obtain other employment and the date that is nine (9) months following your
Separation from Service.


(b)Termination Without Cause or Good Reason Resignation During Covered Period.
If (i) at any time during the Covered Period your employment is terminated by
the Company without Cause or by you for Good Reason (and other than a result of
your death or disability); and (ii) not later than 60 days following your
termination of employment you execute a Release in favor of the Company in such
form provided by the Company, return such Release to the Company within the
applicable time period set forth therein, and permit such Release to become
effective in accordance with its terms; then, on the sixtieth (60th) day
following such termination of employment, you shall receive or commence to
receive, as the case may be:


(i)Continuation of your then-current base salary (as determined without giving
effect to any reduction in base salary that would give rise to your right to
resign for Good Reason), less required deductions and withholdings, for a period
of twelve (12) months after your employment termination date, payable on the
Company’s regular payroll dates;




--------------------------------------------------------------------------------




(ii)Your Target Bonus, less required deductions and withholdings, for the year
in which your employment terminates;


(iii)Full acceleration of the vesting and exercisability, if applicable, of all
of your then outstanding equity awards, which includes any equity awards granted
to you prior to or following the Effective Date, in each case effective as of
your last date of employment. To the extent necessary to give effect to the
intent of the foregoing provision, notwithstanding anything to the contrary set
forth in your equity award agreements or the applicable equity incentive plan
under which such equity award was granted that provides that any then unvested
portion of your equity award will immediately expire upon your termination of
employment, no unvested portion of your equity award shall generally terminate
any earlier than three (3) months following any termination of your employment
that is a termination without Cause or Good Reason resignation that occurs prior
to a Change in Control.


(iv)The Company will pay your COBRA health insurance premiums sufficient to
maintain your then-current coverage for a period of one year following
termination of employment, provided that you timely elect COBRA, continue to be
eligible for COBRA during such time period, and do not become eligible for
health insurance benefits through another employer. You agree to promptly notify
the Company in writing if you become eligible for health insurance benefits
through another employer during the time you are receiving the COBRA premium
benefits. Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing COBRA subsidy without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company shall instead provide you
with a taxable monthly payment equal to the monthly COBRA subsidy, which shall
be paid regardless of whether you elect COBRA coverage, shall commence in the
month following the month in which you incur a Separation from Service (as
defined in Section 8(c) below) and shall end on the earlier of the date you
obtain other employment and the one year anniversary of your Separation from
Service.


(c)Definitions. Definitions of Cause, Change in Control, Covered Period and Good
Reason are as follows:


(i)“Cause” shall mean: (A) a willful failure by you to substantially perform
your duties hereunder, other than a failure resulting from your complete or
partial incapacity due to physical or mental illness or impairment, (B) a
willful act by you which constitutes gross misconduct and which is injurious to
the Company, (C) a willful breach by you of a material provision of this Amended
Offer Letter, (D) a material and willful violation by you of a federal or state
law or regulation applicable to the business of the Company, or (E) termination
of your employment in connection with the bankruptcy, insolvency, liquidation,
or similar winding-up of the business of the Company.


(ii)“Change in Control” shall mean: (A) a sale of all or substantially all of
the Company's assets, or (B) any merger, consolidation or other business
combination transaction of the Company with or into another corporation, entity
or person, other than a transaction in which the holders of at least a majority
of the shares of voting capital stock of the Company outstanding immediately
prior to such transaction continue to hold (either by such shares remaining
outstanding or by their being converted into shares of voting capital stock of
the surviving entity) a majority of the total voting power represented by the
shares of voting capital stock of the Company (or the surviving entity)
outstanding immediately after such transaction other than any transaction
involving the issuance of any newly issued equity securities solely for cash.


(iii)“Covered Period” shall mean the period commencing three (3) months prior to
a Change in Control and ending eighteen (18) months following a Change in
Control. For such purposes, if the condition triggering your right to resign for
Good Reason occurs within the Covered Period, and your employment terminates
within thirty (30) following expiration of the Cure Period (as defined below),
the resignation for Good Reason will be deemed to have occurred during the
Covered Period.


(iv) “Good Reason” shall mean: (A) any material reduction in your base
compensation (which includes base salary, Target Bonus and any other base
compensation). (B) a material diminution of your job duties or responsibilities,
or (C) a change in the location of your employment of more than 20 miles (which
is material) from its current location unless such relocation is within 50 miles
of your principal residence; provided, however, that in order to terminate your
employment for Good Reason you shall first give the Company written notice
stating with reasonable specificity the basis for the termination with Good
Reason within ninety (90) days of the first occurrence of the event giving rise
to Good Reason; give the Company a period of thirty (30) days to cure or remedy
the problem, unless such problem cannot be cured or remedied within thirty (30)
days, in which case the period for remedy or cure shall be extended for a
reasonable time (not to exceed an additional thirty (30) days) (the “Cure
Period”); and terminate your employment within thirty (30) days following the
expiration of such Cure Period.


8.Compliance with IRC Section 409A.




--------------------------------------------------------------------------------




(a)Exemptions. The severance and other benefits under this Amended Offer Letter
are intended to qualify for exemptions from application of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”), provided under Treasury Regulations 1.409A-1(b)(4),
1.409A1-(b)(5) and 1.409A-1(b)(9), and this letter will be construed to the
greatest extent possible as consistent with those provisions, and to the extent
not so exempt, this Amended Offer Letter (and any definitions hereunder) will be
construed in a manner that complies with Section 409A to the extent necessary to
avoid adverse personal tax under Section 409A.


(b)Deferral. Notwithstanding anything herein to the contrary, if at the time of
your termination of employment with the Company you are a “specified employee”
as defined in Section 409A and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any adverse tax consequences under
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) until the date that is six months
and one day following your termination of employment with the Company (or such
earlier date as is permitted without incurring adverse consequences under
Section 409A).


(c)Separation from Service. Notwithstanding anything to the contrary herein, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Amended Offer Letter providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Section
409A and, for purposes of this Amended Offer Letter, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation from Service.


(d)Timing of Payments. For the avoidance of doubt, any severance benefit
payments otherwise scheduled to be made prior to the sixtieth (60th) day
following your termination of employment shall instead accrue and will be paid
on such sixtieth (60th) day following your termination of employment.


9.Parachute Payments.


(a)Reduced Payment. If any payment or benefit you would receive from the Company
or otherwise in connection with a Change of Control or other similar transaction
(“Payment”) would: (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code; and (ii) but for this sentence, be subject to the
excise tax imposed by section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount. The “Reduced Amount” will be
either: (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax; or (y) the largest portion, up
to and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction will occur in the manner that results in the greatest
economic benefit for you.


(b)Calculations. The independent registered public accounting firm engaged by
the Company for general audit purposes as of the day prior to the effective date
of the event described in Section 280G(b)(2)(A)(i) of the Code will perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change of Control or similar transaction, the
Company will appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The independent
registered public accounting firm engaged to make the determinations hereunder
will provide its calculations, together with detailed supporting documentation,
to the Company and you within 30 calendar days after the date on which your
right to a Payment is triggered (if requested at that time by the Company or
you) or such other time as reasonably requested by the Company or you. Any good
faith determinations of the independent registered public accounting firm made
hereunder will be final, binding and conclusive upon the Company and you.


10.Entire Agreement. This Amended Offer Letter, including the Confidential
Information and Invention Assignment Agreement attached hereto, sets forth the
full and complete agreement between you and the Company regarding your
employment with the Company as of the Effective Date. Any additional or contrary
terms, representations, offers or agreements, whether written or oral, that may
have been made to you are hereby revoked and superseded in their entirety by
this offer, including but not limited to the Prior Agreement.






--------------------------------------------------------------------------------




We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this Amended Offer Letter by signing and
dating this Amended Offer Letter below and returning it to me no later than
February 25, 2014.
If you have any questions, please call me at (650) 353-6885.


Very truly yours,
/s/ Mark Foley
Mark Foley, President & CEO








--------------------------------------------------------------------------------




AGREED AND ACCEPTED
I have read and accept this Amended Offer Letter:    
/s/ Sergio Garcia    
Sergio Garcia
Dated: 2/25/2014








--------------------------------------------------------------------------------




Exhibit A


ZELTIQ AESTHETICS, INC.
EMPLOYEE CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT


Employee Name: Sergio Garcia




As a condition of my becoming employed with (or my employment being continued
by) Zeltiq Aesthetics, Inc., a Delaware corporation, (the "Company"), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:


1.    Employment Relationship. I understand and acknowledge that this Agreement
does not alter, amend or expand upon any rights I may have to continue in the
employ of the Company under any existing agreements between the Company and me
or under applicable law.


2.     At-Will Employment. I understand and acknowledge that my employment with
the Company is and shall continue to be at-will, as defined under applicable
law, meaning that either I or the Company may terminate my employment at any
time for any reason or no reason, without further obligation or liability.


3.     Confidential Information.


(a)     Company Information. I agree at all times during the term of my
employment with the Company and thereafter, to hold in strictest confidence, and
not to use, except for the benefit of the Company, or to disclose to any person,
firm, corporation or other entity without written authorization of the Board of
Directors of the Company, any Confidential Information ofthe Company which I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company. I understand that "Confidential
Information" means any and all infonnation and materials, in whatever form,
tangible or intangible, whether disclosed to or learned or developed by me
before or after the execution of this Agreement, whether or not marked or
identified as confidential or proprietary, pertaining in any manner to the
business of or used by the Company and its affiliates, or pertaining in any
manner to any person or entity to whom the Company owes a duty of
confidentiality. Confidential Information includes but is not limited to, the
following types of information and materials: research, product plans, products,
services, suppliers, customer lists and customers (including, but not limited
to, customers I contact or obtain information or access to information about
during my employment,), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, licenses,
finances, budgets or other business information disclosed to me by the Company
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment or created by me during the period of my employment,
whether or not during working hours, and any information pertaining to any
aspects of the




Company's business which is either information not known by actual or potential
competitors of the Company or is proprietary information of the Company or its
customers or suppliers, whether of a technical nature or otherwise. I further
understand that Confidential Information does not include any of the foregoing
items which has become publicly and widely known and made generally available
through no wrongful act of mine or of others who were under confidentiality
obligations as to the item or items involved.


(b)     Former Ernulover Information. I represent that my performance of all
terms of this Agreement have not breached and will not breach any agreement to
keep in confidence proprietary information, knowledge or data acquired by me in
confidence or trust prior to the commencement of my employment with the Company,
and I will not disclose to the Company, or induce the Company to use, any
inventions, confidential or proprietary information or material belonging to any
previous employer or any other party.


(c)     Third Party Information. I recognize that the Company has received and
in the future will receive




--------------------------------------------------------------------------------




from third parties their confidential or proprietary information subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. I agree to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out my work for the Company consistent with the Company's agreement
with such third party.


4.     Inventions.


(a)     Definition. I understand that the term "Inventions" in this Agreement
means any and all ideas, concepts, inventions, discoveries, developments,
modifications, improvements, know-how, trade secrets, data, designs, diagrams,
plans, specifications, methods, processes, techniques, formulas, algorithms,
tools, works of authorship, derivative works, software, content, textual or
artistic works, mask works, video, graphics, sound recordings, structures,
products, prototypes, systems, applications, creations and technologies in any
stage of development, whether or not patentable or reduced to practice and
whether or not copyrightable, that relate to the business of the Company or its
affiliates, or the actual or demonstrably anticipated research or development of
the Company or its affiliates.


(b)     Inventions Retained and Licensed. I have attached hereto, as Exhibit A,
a list describing with particularity all inventions which were made by me prior
to the commencement of my employment (collectively referred to as "Prior
Inventions"), which belong solely to me or belong to me jointly with another,
and which are not assigned to the Company hereunder; or, if no such list is
attached, I represent that there are no such Prior Inventions. If, in the course
of my employment with the Company, I incorporate into a Company product, process
or machine a Prior Invention owned by me or in which I have an interest, the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell and otherwise
distribute such Prior Invention as part of or in connection with such product,
process or machine.




(c)     Assignment of Inventions. I hereby assign, and agree to assign
automatically upon creation, to the Company, without additional compensation, my
entire right, title and interest (including but not limited to intellectual
property rights, trademark rights, copyrights and trade secret rights) in and to
(a) all Inventions that are made, conceived, discovered or developed by me
(either alone or jointly with others), or result from or are suggested by any
work performed by me (either alone or jointly with others) for or on behalf of
the Company or its affiliates, (i) during the period of my employment with the
Company, whether before or after the execution of this Agreement and whether or
not made, conceived, discovered or developed during regular business hours or
(ii) during or after the period of my employment with the Company, whether
before or after the execution of this Agreement, if based on or using
Confidential Information or otherwise in connection with my activities as an
employee of the Company (collectively, the "Company Inventions"), and (b) all
benefits, privileges, causes of action and remedies relating to the Company
Inventions, whether before or hereafter accrued (including, without limitation,
the exclusive rights to apply for and maintain all registrations, renewals
and/or extensions; to sue for all past, present or future infringements or other
violations of any rights in the Invention; and to settle and retain proceeds
from any such actions), free and clear of all liens and encumbrances. I agree
that all such Company Inventions are the sole property of the Company or any
other entity designated by it, and all intellectual property rights shall vest
in and inure to the benefit of the Company or such other entity. I agree and
acknowledge that all copyrightable Company Inventions shall be considered works
made for hire prepared within the scope of my employment. THIS PARAGRAPH DOES
NOT APPLY TO ANY INVENTION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF SECTION
2870 OF THE LABOR CODE OF THE STATE OF CALIFORNIA, A COPY OF WHICH IS ATTACHED
TO THIS AGREEMENT AS EXHIBIT B. I understand that nothing in this Agreement is
intended to expand the scope of protection provided me by Sections 2870 through
2872 of the California Labor Code.


(d)    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company's place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company's business.


(e)     Patent and Copyright Rights. I agree to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Inventions and any copyrights, patents, trademarks, mask work
rights, moral rights, or other intellectual property rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all




--------------------------------------------------------------------------------




applications, specifications, oaths, assignments, recordations, and all other
instruments which the Company shall deem necessary in order to apply for,
obtain, maintain and transfer such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. I further
agree that my obligation to execute or cause to be executed, when it is in my
power to do so, any such instrument or papers shall continue after the
termination of this Agreement until the expiration of the last such intellectual
property right to expire in any country of the world. If the Company is unable
because of my mental or physical incapacity or unavailability or for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by me. I hereby
waive and irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or hereafter have for infringement of any and all
proprietary rights assigned to the Company.


5.     Returning Company Documents; Privacy Rights. I agree that, at the time of
termination of my employment with the Company, I will deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all Company property, including but not limited to, any devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, laboratory notebooks, materials, flow charts, equipment,
other documents or property, or reproductions of any aforementioned items
developed by me pursuant to my employment or otherwise belonging to the Company,
its successors or assigns. I further agree that any work areas or Company
property, including filing cabinets and technology resources such as disks,
internet, computer files, electronic-mail messages, voice message, and other
storage media, are subject to monitoring or inspection by Company personnel at
any time with or without notice. I therefore understand that I have no right to
privacy with respect to any Company property, including technology resources. In
the event of the termination of my employment, I agree to sign and deliver the
"Termination Certification" attached hereto as Exhibit C.


6.     Notification to Other Parties.


(a)     Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.


7.     Solicitation of Employees, Consultants and Other Parties. I agree that
during the term of my employment with the Company, and for a period of twelve
(12) months immediately following the termination of my employment with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company's employees or consultants to terminate their relationship with the
Company, or take away such employees or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company,
either for myself or for any other person or entity. Without limiting anything
set forth in this Agreement, I also will not, following the termination of my
employment with the Company for any reason, whether with or without cause, use
the Company's trade secrets or any other means of unfair competition to (i)
solicit any of the Company's licensors, customers, or licensees of Company's
products, or (ii)




otherwise interfere with any business relationship or contract between the
Company and any of its customers, licensors or licensees.


8.     Representations and Covenants.


(a)     Facilitation of Agreement. I agree to execute promptly any proper oath
or verify any proper document required to carry out the terms of this Agreement
upon the Company's written request to do so.


(b)     Conflicts. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to commencement of my
employment with the Company. I have not entered into, and I agree I will not
enter into, any oral or written agreement in conflict with any of the provisions
of this Agreement.


(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.




--------------------------------------------------------------------------------






9.     General Provisions.


(a)     Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.


(b)     Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.


(c)     Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.


(d)     Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.


(e)     Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.


(f)     ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.


[Signature Page Follows]


























































--------------------------------------------------------------------------------






The parties have executed this Agreement on the respective dates set forth
below:






COMPANY:
 
 
ZELTIQ AESTHETICS, INC.
 
 
 
 
 
/s/ Gordie Nye


 
/s/ Sergio Garcia      

Gordie Nye
 
Sergio Garcia
Title: CEO
 
 
Date: 2/9/2012
 
Date: 2/9/2012
Address: 4698 Willow Road, Pleasanton, CA 94588
 
Address: 24 Los Amigos Ct, Orinda, CA 94563
 
 
 
 
 
 











































































--------------------------------------------------------------------------------






EXHIBIT A


LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP EXCLUDED FROM SECTION 4






Title                 Date                 Identifying Number or Brief
Description














































































_X_ No inventions or improvements


___ Additional Sheets Attached


Employee Signature: /s/ Sergio Garcia


Employee Name Printed: Sergio Garcia


Date: 2/9/2012




--------------------------------------------------------------------------------




EXHIBIT B
Section 2870 of the California Labor Code is as follows:


(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.














































--------------------------------------------------------------------------------




EXHIBIT C
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any Company property, including but not limited to any devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, flow charts, materials,
equipment, other documents or property, or copies or reproductions of any
aforementioned items belonging to Zeltiq Aesthetics, Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”).
I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any Inventions (as defined therein) and original
works of authorship, conceived or made by me (solely or jointly with others)
covered by that Agreement.
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, proprietary information and Confidential Information (as defined in the
Agreement) including research, product plans, products, services, suppliers,
customer lists and customers, prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, licenses,
finances, budgets or other subject matters pertaining to any business of the
Company or any of its employees, clients, consultants or licensees.
I further agree that for twelve (12) months from the date of this Certificate, I
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or take away such employees or consultants, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of the
Company, either for myself or for any other person or entity. Further, I will
not use the Company’s trade secrets or any other means of unfair competition to
(i) solicit any of the Company’s licensors, customers, or licensees of Company’s
products, or (ii) otherwise interfere with any business relationship or contract
between the Company and any of its customers, licensors or licensees.


Date:                                      
    
Employee Signature


    
(Type/Print Employee’s Name)




